2014 IL 117155



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 117155)

     JOHNNY CORDREY, Petitioner, v. THE PRISONER REVIEW BOARD et al.,
                               Respondents.


                             Opinion filed November 20, 2014.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Kilbride, Karmeier, Burke, and Theis
     concurred in the judgment and opinion.



                                         OPINION

¶1       The petitioner, Johnny Cordrey, filed a motion for leave to file an original
     complaint for mandamus in this court pursuant to Illinois Supreme Court Rule 381 (Ill.
     S. Ct. R. 381 (eff. Mar. 1, 2001)). Cordrey asks this court to compel respondents, the
     Prisoner Review Board and Rick Harrington, Warden, to release Cordrey to serve his
     mandatory supervised release at a suitable host location outside of prison. Cordrey also
     requests that this court declare the practice of “violating at the door” to be
     unconstitutional as a violation of due process and equal protection.



¶2                                    BACKGROUND

¶3       In October 1993, Cordrey was sentenced to 36 years in prison for aggravated
     criminal sexual assault (720 ILCS 5/12-14 (West 1992)), along with a concurrent term
     of 30 years for aggravated kidnapping (720 ILCS 5/10-2 (West 1992)). Cordrey also
     was sentenced to a three-year term of mandatory supervised release (MSR) (730 ILCS
     5/3-3-3(c) (West 1992)).

¶4       In November 2012, the Prisoner Review Board entered an order imposing certain
     conditions on Cordrey’s MSR. Cordrey was required to attend anger management
     counseling, sex offender counseling, and outpatient mental health counseling. Cordrey
     was prohibited from having contact with his victim and was required to have biweekly
     visits with his parole officer for two years. Cordrey was required to register as a sex
     offender, with victim notification, and was subject to electronic monitoring for the
     duration of his MSR. The Prisoner Review Board also strongly recommended GPS
     monitoring.

¶5       Cordrey was scheduled to begin his MSR on April 12, 2013. On that day, the
     Department of Corrections issued a parole violation report stating that Cordrey violated
     his parole because he had no suitable host site where he could serve his MSR.
     Specifically, the report stated:

            “Offender is in violation of the Rule #16 in that he is mandated by the Prisoner
            Review Board to be supervised on electronic monitoring. This agency
            attempted to place the offender at (all) places with family and/or friends in the
            community and no suitable host site was found to supervise the offender on
            electronic monitoring. This agency attempted to place the offender at (all)
            places that the Illinois Department of Corrections would pay for and the paid
            placements for any number of reasons could not accept the offender. The
            offender is unable to fulfill the mandate by electronic monitoring place[d] by
            the Prisoner Review Board.”

     Cordrey was then returned to the Menard Correctional Center to serve his term of MSR
     in prison.

¶6       Cordrey filed a grievance concerning the denial of his release. The Department of
     Corrections’ Field Services unit responded that every effort was being made to find a
     place for Cordrey. Field Services stated that due to Cordrey’s sex offender status, they
     had not been able to locate suitable placement.

¶7      Cordrey then filed a pro se petition for writ of habeas corpus as well as an
     application to sue or defend as a poor person. Cordrey’s application to sue or defend as
     a poor person was allowed. The Attorney General was directed to file a response to


                                            -2-
       Cordrey’s motion. After the Attorney General filed its response, counsel was appointed
       to represent Cordrey.

¶8         Counsel then filed a motion for leave to file a petition for mandamus or habeas
       corpus relief. 1 This court allowed that motion and directed the parties to brief the issue.
       Counsel from MacArthur Justice Center, Northwestern University School of Law, and
       the Uptown People’s Law Center, were given leave to file an amicus curiae brief on
       behalf of 18 organizations in support of Cordrey’s petition. 2

¶9         The petition for mandamus challenges the practice sometimes referred to as
       “violating at the door.” As described by the federal district court in Armato v. Grounds,
       944 F. Supp. 2d 627, 631 n.3 (C.D. Ill. 2013):

                   “Violating an offender at the door is a legal fiction wherein it is imagined
               that the offender is released from custody, placed on MSR, but when he leaves
               the institution he is in violation of his supervision terms and he is immediately
               placed back in custody. In reality, the offender simply remains incarcerated
               until a MSR prerequisite is satisfied. This can continue until either (1) the term
               of MSR expires, or (2) the prerequisite is satisfied.”

¶ 10       Cordrey’s complaint alleges that more affluent offenders, who can afford suitable
       housing, can walk out the prison door, while the indigent offender is violated at the
       door and sent back to prison. The complaint charges that this unequal
       treatment—granting liberty to one offender and denying it to another based on the size
       of their bank accounts—violates the constitutional guarantees of due process and equal
       protection. Cordrey asks that this court declare the practice of “violating at the door”
       unconstitutional as a violation of due process and equal protection. Cordrey also asks
       this court to order him released to serve his MSR at a suitable host location outside of
       prison.

           1
              In his reply brief, Cordrey concedes that habeas corpus would not be the correct remedy in this
       case, as he is serving MSR while in prison. See Barney v. Prisoner Review Board, 184 Ill. 2d 428, 430
       (1998) (habeas corpus relief is not available to a person currently serving MSR).
            2
              The organizations include: ACLU of Illinois; Bluhm Legal Clinic, Northwestern University School
       of Law; Cabrini Green Legal Aid; Center on Wrongful Conviction of Youth, Northwestern University
       School of Law; Chicago Appleseed Fund for Justice; Children and Family Justice Center, Northwestern
       University School of Law; Chicago Legal Advocacy for Incarcerated Mothers; Criminal & Juvenile
       Justice Project, University of Chicago Law School; Daniel Coyne, Clinical Professor of Law, IIT
       Chicago-Kent College of Law; The John Howard Association; Illinois Public Defender Association;
       Law Office of the Cook County Public Defender; League of Women Voters of Illinois; Office of the
       State Appellate Defender; Project I-11; Roosevelt University, Department of Human and Community
       Renewal; The Sargent Shriver National Center on Poverty Law; and Tamms Year Ten.
                                                     -3-
¶ 11                                              ANALYSIS

¶ 12       As a preliminary matter, we must address whether this case is now moot. In a joint
       status report filed by the parties on June 13, 2014, the parties noted that Cordrey was
       scheduled for release on October 14, 2014. It appears from our review of the Illinois
       Department of Corrections website (http://www2.illinois.gov/idoc/Offender/Pages/
       InmateSearch.aspx (last visited October 27, 2014)), that Cordrey is not currently an
       inmate. 3 Because Cordrey has been released from MSR, we can no longer grant him
       the relief requested in his complaint.

¶ 13       Anticipating that his case might become moot, Cordrey asserted in the joint status
       report that, even if this court did not decide his case until after he was released from
       prison, this case would not become moot because it fits within the public interest
       exception to the mootness doctrine.

¶ 14      The public interest exception to the mootness doctrine applies where “(1) the
       question is of a substantial public nature; (2) there is a need for an authoritative
       decision to provide future guidance; and (3) the situation is likely to recur.” In re J.B.,
       204 Ill. 2d 382, 387 (2003).

¶ 15       As we observed in Holly v. Montes, 231 Ill. 2d 153, 158 (2008), every convicted
       felon in Illinois, except those serving a natural life sentence, is required to serve a term
       of MSR. See 730 ILCS 5/5-8-1(d) (West 2012). In Holly, the plaintiff filed an original
       claim for mandamus in this court seeking an order directing the Prisoner Review Board
       to eliminate the condition of electronic home confinement (EHC) during his MSR.
       Prior to oral argument, however, the plaintiff’s EHC was terminated and his electronic
       monitoring device was removed. The court nonetheless elected to address the issue
       under the public interest exception. The court noted that:

                “a large group of felons will be on MSR at least once, exposing each to the
                possibility that the Board will impose EHC. The vast number of felons
                potentially affected by the Board’s allegedly improper imposition of EHC
                satisfies both the first and third prongs of the public interest exception test,



           3
             This court may take judicial notice of Department of Corrections records because they are public
       documents. See People v. Mata, 217 Ill. 2d 535, 539-40 (2005) (court may take judicial notice of matters
       that are readily verifiable from sources of indisputable accuracy); People v. Steward, 406 Ill. App. 3d 82,
       93 (2010) (court may take judicial notice of Department of Corrections records because they are public
       documents).
                                                       -4-
               requiring a question of a substantial public nature and a likeliness of
               recurrence.” Holly, 231 Ill. 2d at 158.

¶ 16       With regard to the second prong of the test, Holly noted the substantial litigation
       addressing the imposition of EHC during MSR in both Illinois and federal courts. Id.
       Holly concluded that the ongoing litigation of EHC warranted an authoritative
       determination on the validity of the imposition of EHC as a condition of MSR. Id.

¶ 17        As Cordrey points out in his brief, challenges to the practice of “violating at the
       door” have been raised in numerous Illinois and federal cases. See Armato v. Grounds,
       944 F. Supp. 2d 627 (C.D. Ill. 2013); Murdock v. Walker, No. 08 C 1142, 2014 WL
916992 (N.D. Ill. Mar. 10, 2014); Parker v. Roeckman, No. 3:13-CV-206-DRH-DGW,
       2013 WL 6511486 (S.D. Ill. Oct. 8, 2013); Webb v. Robert, No. 13-CV-00671-MJR,
       2013 WL 6698081 (S.D. Ill. Aug. 16, 2013); Hughes v. Walker, No. 08-1317, 2009 WL
2877081 (C.D. Ill. Sept. 4, 2009); United States ex rel. Neville v. Ryker, No. 08 C 4458,
       2009 WL 230524 (N.D. Ill. Jan. 30, 2009); Lucas v. Department of Corrections, 2012
IL App (4th) 110004. Consequently, we find that the number of offenders potentially
       affected by the Prison Review Board’s allegedly unconstitutional practice of “violating
       at the door,” as well as the substantial litigation addressing the practice in both Illinois
       and federal courts, satisfies all three requirements of the public interest exception to
       mootness. The question is one of substantial public nature; there is a need for an
       authoritative decision to provide future guidance; and the situation is likely to recur.
       Because we find that Cordrey’s case falls within the public interest exception to the
       mootness doctrine, we will address the merits of Cordrey’s request for mandamus.

¶ 18        This court may exercise original jurisdiction in mandamus actions. Ill. Const. 1970,
       art. VI, § 4(a). To obtain relief, a plaintiff must establish a clear right to mandamus.
       Holly, 231 Ill. 2d at 159. “Mandamus is an extraordinary remedy to enforce, as a matter
       of right, ‘the performance of official duties by a public officer where no exercise of
       discretion on his part is involved.’ [Citation.]” Lewis E. v. Spagnolo, 186 Ill. 2d 198,
       229 (1999). “[A] writ of mandamus will be awarded only if a plaintiff establishes a
       clear right to relief, a clear duty of the public official to act, and a clear authority in the
       public official to comply with the writ.” People ex rel. Madigan v. Snyder, 208 Ill. 2d
457, 465 (2004). There also must be no other adequate remedy. Snyder, 208 Ill. 2d at
       465. Mandamus is improper if it substitutes the court’s discretion or judgment for that
       of the official. People ex rel. Madigan v. Kinzer, 232 Ill. 2d 179, 183-84 (2009). In
       addition, only issues of law will be considered in original actions for mandamus. Ill. S.
       Ct. R. 381(a) (eff. Mar. 1, 2001). If factual questions are present, mandamus is
                                                  -5-
       inappropriate and this court will not assume jurisdiction. Touhy v. State Board of
       Elections, 62 Ill. 2d 303, 312 (1976).

¶ 19       At the outset, we note that Cordrey’s complaint for mandamus does not allege a
       clear right to relief, a clear duty of the public official to act, and a clear authority in the
       public official to comply with the writ of mandamus, as well as the lack of other
       adequate remedies. Cordrey’s complaint generally states that mandamus is the proper
       remedy for constitutional violations of parole procedures. Cordrey’s complaint also
       states that his constitutional rights to due process and equal protection were violated
       when he was not released on MSR because he is indigent. Based on those assertions,
       Cordrey asks this court to compel respondents, the Prisoner Review Board and Rick
       Harrington, Warden, to release Cordrey to serve his MSR at a suitable host location
       outside of prison. We find these assertions are insufficient to establish Cordrey’s clear
       right to mandamus.

¶ 20       The Unified Code of Corrections (Code) gives authority to both the Prisoner
       Review Board and the Department of Corrections with regard to parole and MSR. 4 The
       Prisoner Review Board is independent of the Department of Corrections. 730 ILCS
       5/3-3-1(a) (West 2012). The Prisoner Review Board is “the authority for setting
       conditions for parole, mandatory supervised release under Section 5-8-1(a) of this
       [Unified] Code [of Corrections], and determining whether a violation of those
       conditions warrant revocation of parole or mandatory supervised release or the
       imposition of other sanctions.” 730 ILCS 5/3-3-1(a)(5) (West 2012).

¶ 21       The Prisoner Review Board has wide discretion in setting the conditions of MSR.
       “The conditions of parole or mandatory supervised release shall be such as the Prisoner
       Review Board deems necessary to assist the subject in leading a law-abiding life.” 730
       ILCS 5/3-3-7(a) (West 2012). Although the Prisoner Review Board has wide
       discretion, the legislature has mandated that certain sex offenders are required to wear
       an approved electronic monitoring device. 730 ILCS 5/3-3-7(a)(7.7) (West 2012).

¶ 22       While the Prisoner Review Board is the authority for setting conditions for MSR
       and determining whether a violation of those conditions warrants revocation of MSR,
       the Department of Corrections retains custody of all persons placed on parole or MSR.
       See 730 ILCS 5/3-14-2(a) (West 2012). The Department of Corrections “shall
       supervise such persons during their parole or release period in accord with the

           4
            What was referred to as “parole” prior to February 1, 1978, is now termed “mandatory supervised
       release.” See 730 ILCS 5/5-8-1(d) (West 2012); People v. Absher, 242 Ill. 2d 77, 82 n.2 (2011).
                                                    -6-
       conditions set by the Prisoner Review Board. *** Such conditions may include that the
       person use an approved electronic monitoring device ***.” 730 ILCS 5/3-14-2(a)
       (West 2012). Included within the Department’s custody are “all sex offenders placed
       on mandatory supervised release.” 730 ILCS 5/3-14-2.5(a) (West 2012). The
       legislature has directed that the Department of Corrections “shall assign personnel to
       assist persons eligible for parole in preparing a parole plan. Such Department personnel
       shall make a report of their efforts and findings to the Prisoner Review Board prior to
       its consideration of the case of such eligible person.” 730 ILCS 5/3-14-2(b) (West
       2012).

¶ 23       A parolee or releasee’s supervising officer “shall report violations to the Prisoner
       Review Board and shall have the full power of peace officers in the arrest and retaking
       of any parolees or releasees or the officer may request the Department to issue a
       warrant for the arrest of any parolee or releasee who has allegedly violated his parole or
       release conditions.” 730 ILCS 5/3-14-2(c) (West 2012). The Code provides that, “[t]o
       assist parolees or releasees, the Department shall provide employment counseling and
       job placement services, and may in addition to other services provide the following: (1)
       assistance in residential placement.” (Emphasis added.) 730 ILCS 5/3-14-3(1) (West
       2012).

¶ 24        It appears from the statute, then, that while respondent Prisoner Review Board sets
       the conditions for an inmate’s MSR, the entity directed with assisting an inmate with
       finding a suitable host site for MSR placement is the Department of Corrections, and
       not respondents. Further, the Department of Corrections is directed to assist inmates on
       MSR in finding residential placement, but is not directed to obtain residential
       placement for those inmates. In this case, the Department of Corrections did attempt to
       place Cordrey “at (all) places with family and/or friends in the community and no
       suitable host site was found” to supervise Cordrey on his electronic monitoring. The
       Department of Corrections also attempted to place Cordrey “at (all) places that the
       Illinois Department of Corrections would pay for and the paid placements for any
       number of reasons could not accept the offender.” In response to Cordrey’s grievance,
       the Department of Corrections’ Field Services unit responded that every effort was
       being made to find a place for Cordrey, but due to Cordrey’s sex offender status, they
       had not been able to find suitable placement.

¶ 25       Based upon the preceding statutes, we cannot say that Cordrey has established a
       clear right to demand that respondents release him to serve his MSR at a suitable host
       location outside of prison, when no suitable location has been found. Cordrey has failed
                                               -7-
       to establish that respondents have the authority, let alone a duty, to order Cordrey’s
       release to serve his MSR when no suitable host location has been found. Respondents
       are tasked with setting the conditions of MSR and determining whether a violation of
       those conditions warrant revocation of MSR. There is no claim or allegation that
       respondents failed to do those tasks. Consequently, Cordrey has not established that he
       is entitled to a writ of mandamus.

¶ 26       Although Cordrey’s complaint for mandamus does not allege the elements of a
       claim for mandamus, it is possible that Cordrey is attempting to argue that his claim
       presents a novel issue that is of crucial importance to the administration of justice.
       When all the normal requirements for the award of a writ of mandamus have not been
       met initially, this court may consider a petition for writ of mandamus if the writ
       presents a novel issue that is of crucial importance to the administration of justice.
       Snyder, 208 Ill. 2d at 465. As noted, Cordrey characterizes his petition as presenting a
       question of public importance: whether denying MSR to inmates based upon indigency
       is constitutional.

¶ 27       Cordrey argues that mandamus is appropriate here because this is a purely legal
       issue, Cordrey’s case is not unique to him, and the public importance of the question at
       issue is unmistakable. Cordrey states that the central issue in this case is whether the
       statewide practice of “violating at the door” is constitutional. Cordrey argues that
       granting liberty to one and denying it to another based on the size of a bank account
       offends the fundamental guarantees of due process and equal protection.

¶ 28        In support of his constitutional claim, Cordrey notes that the Supreme Court, in
       Morrissey v. Brewer, 408 U.S. 471 (1972), recognized that parole, although a
       conditional liberty, is still a liberty interest protected by the fourteenth amendment to
       the United States Constitution. Thereafter, in Gagnon v. Scarpelli, 411 U.S. 778
       (1973), the Court extended the due process guarantees found in Morrissey to revoking
       probation. Cordrey contends that because the due process protections of the Illinois
       Constitution parallel those of the United States Constitution, the provisions of the
       Illinois Constitution should be given the same effect when dealing with issues
       surrounding the revocation of parole for indigent prisoners.

¶ 29        Cordrey further observes that the Supreme Court has repeatedly struck down
       practices that deprive a person of liberty because of indigency. Thus, in Griffin v.
       Illinois, 351 U.S. 12 (1956), the Court found that an Illinois rule permitting a criminal
       appeal only if a defendant could pay for a trial transcript violated due process and equal

                                               -8-
       protection. Likewise, in Williams v. Illinois, 399 U.S. 235 (1970), the Court overturned
       an Illinois law that permitted extended prison sentences, beyond the statutory
       maximum, for those prisoners who could not pay a fine.

¶ 30       With regard to his claim of a due process violation, Cordrey does not point to a
       particular statute as violating due process. Rather, Cordrey appears to adopt the
       analysis set forth in Bearden v. Georgia, 461 U.S. 660 (1983). In Bearden, the Court
       stated that due process and equal protection principles converge in the Court’s analysis
       of cases involving the treatment of indigents in the criminal justice system. Id. at 665.
       Bearden noted that the Court generally analyzed “the fairness of relations between the
       criminal defendant and the State under the Due Process Clause, while we approach the
       question whether the State has invidiously denied one class of defendants a substantial
       benefit available to another class of defendants under the Equal Protection Clause.” Id.

¶ 31       In Bearden, the issue was whether a sentencing court could revoke a defendant’s
       probation for failure to pay the court-imposed fine and restitution, absent evidence and
       findings that the defendant was somehow responsible for the failure to pay the fine and
       restitution, or that alternative forms of punishment were inadequate. Id. The Court
       found there was no doubt that the petitioner was treated differently from a person who
       did not fail to pay the imposed fine and thus did not violate probation. The Court
       explained:

              “To determine whether this differential treatment violates the Equal Protection
              Clause, one must determine whether, and under what circumstances, a
              defendant’s indigent status may be considered in the decision whether to revoke
              probation. This is substantially similar to asking directly the due process
              question of whether and when it is fundamentally unfair or arbitrary for the
              State to revoke probation when an indigent is unable to pay the fine. Whether
              analyzed in terms of equal protection or due process, the issue cannot be
              resolved by resort to easy slogans or pigeonhole analysis, but rather requires a
              careful inquiry into such factors as ‘the nature of the individual interest
              affected, the extent to which it is affected, the rationality of the connection
              between legislative means and purpose, [and] the existence of alternative
              means for effectuating the purpose... .’ Williams v. Illinois, [399 U.S. 235, 260
              1970] (Harlan, J., concurring).” Id. at 665-67.




                                               -9-
       The Court further explained that “[t]he more appropriate question is whether
       consideration of a defendant’s financial background in setting or resetting a sentence is
       so arbitrary or unfair as to be a denial of due process.” Id. at 666 n.8.

¶ 32       Bearden clarified that it was not holding that the State could not place the petitioner
       in prison. However, based on the record before it, there was no evidence to justify a
       finding that the petitioner had not made a bona fide effort to find work. The Court
       stated that upon remand, if the court determined that petitioner did not make sufficient
       bona fide efforts to pay his fine, or if the court determined that alternate punishment
       was not adequate to meet the State’s interests in punishment and deterrence,
       imprisonment would be a permissible sentence. Id. at 674.

¶ 33       Cordrey argues that not only is it unconstitutional to imprison someone because he
       is too poor to pay a fine, as in Bearden, it is also unconstitutional to imprison him
       because he is too poor to afford a place to live. Cordrey maintains that this case is
       grounded on the substantive due process principles established in Bearden: that parole
       involves a liberty interest that cannot be denied because of poverty. Cordrey asserts
       that no more facts need to be developed in order for this court to find that a practice that
       allows a more affluent inmate to leave prison, but sends the indigent inmate back to his
       cell, violates fundamental constitutional rights.

¶ 34       Even if we were to assume Cordrey’s claim presents a novel issue of crucial
       importance to the administration of justice, Cordrey’s petition nonetheless fails to state
       a claim for mandamus. Contrary to Cordrey’s assertion, we find factual questions
       predominate in this case. Although Cordrey makes the blanket statement that affluent
       inmates are released on MSR, while indigent inmates are denied MSR, there is no
       evidence in the record supporting or refuting that conclusion. In fact, counsel for
       Cordrey conceded at oral argument that some nonindigent offenders are denied MSR
       for lack of suitable housing, and some indigent offenders are able to find suitable
       housing and are released on MSR. Further, while Cordrey broadly concludes that he
       has been denied MSR solely because he is indigent, Cordrey fails to point to any
       evidence in the record supporting that conclusion.

¶ 35       As Bearden recognized, an inquiry into whether differential treatment of offenders,
       whether analyzed in terms of due process or equal protection, requires inquiry into
       factors as “ ‘the nature of the individual interest affected, the extent to which it is
       affected, the rationality of the connection between legislative means and purpose, [and]
       the existence of alternative means for effectuating that purpose... .’ [Citation.]” Id. at

                                                - 10 -
       666-67. Here, there is no evidence in the record concerning the nature of the individual
       interest affected, the extent to which that interest is affected, the rationality of the
       connection between legislative means and purpose, and the existence of alternative
       means for effectuating that purpose.

¶ 36       There is no evidence in this case concerning the State’s interest in imposing certain
       conditions on the release of inmates on MSR versus the individual interests of those
       inmates. There is no evidence concerning the legislative purpose of requiring approved
       site locations for inmates, particularly sex offender inmates, released on MSR. The
       record is devoid of any evidence concerning the process and procedure of releasing an
       inmate on MSR.

¶ 37       Moreover, although Cordrey claims he was denied MSR based upon indigency, it
       appears from the Field Services unit’s response to Cordrey’s grievance that the
       Department of Corrections was unable to find placement for Cordrey due to his status
       as a sex offender, rather than his status as an indigent. There is no evidence concerning
       the housing options available to inmates, including sex offender inmates, on MSR.
       There is no evidence concerning funding for placement of inmates, including sex
       offender inmates, on MSR. There is no evidence concerning whether both sex offender
       and non-sex offender indigent inmates are violated at the door, or whether indigent
       non-sex offender inmates are released on MSR. There is no evidence whether there
       were alternate measures adequate to meet the State’s interests when there is no housing
       or funding for housing available to inmates on MSR. Absent such evidence, we cannot
       say as a matter of law that Cordrey was denied MSR based solely on his status as an
       indigent, or that Cordrey was denied his constitutional rights to due process and equal
       protection when he was not released on MSR.

¶ 38       We note that even in Bearden, the Court did not hold that the defendant’s
       constitutional rights were violated when he was imprisoned for failure to pay his fine.
       Rather, the Bearden Court remanded the case to the state court for a determination of
       whether the petitioner made a bona fide effort to pay his fine, or whether alternate
       punishment was not adequate to meet the State’s interests in punishment and
       deterrence. Id. at 674.

¶ 39       While we are not insensitive to the plight of inmates that are violated at the door, or
       the fact that “violating at the door” appears to be an ongoing practice in our penal
       system, Cordrey simply has not established a clear right to mandamus in this case. It
       may turn out that the factors inherent in the statutory scheme that gives rise to

                                               - 11 -
       violations at the door are a matter for the legislature to address, rather than this court.
       Regardless, this case is not the appropriate case to address the issue, as Cordrey has
       failed to establish a clear right to mandamus.

¶ 40       For the foregoing reasons, we find that mandamus is inappropriate and this court
       will not assume jurisdiction. Cordrey’s petition for writ of mandamus is therefore
       denied.



¶ 41      Writ denied.




                                               - 12 -